Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 11-25-19
Response to the applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. sec. 112b as they dependent from claim 12 which has been cancelled. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 15, and 18 and 21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of United States Patent Application Pub. No.: US20200213578A1 to Johannes et al that was filed in 2018 (hereinafter “Johannes”).
    PNG
    media_image1.png
    650
    753
    media_image1.png
    Greyscale

In regard to claim 1, 8 and 15,  Stanek discloses “1. A method comprising: 
receiving, by a computer of a vehicle, at least a first image of a first section of a ground surface; (see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23) 
    PNG
    media_image2.png
    849
    645
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    789
    659
    media_image3.png
    Greyscale
capturing, by an imaging system(see FIG. 8 where the drone has a camera 823 and can image the streets, paths and mapping information in claims 15-23)  of the vehicle, at least a second image of a second section of the ground surface, 
the second image including at least a part of the first section of the ground surface; (see FIG. 6 where the drone can detach from the vehicle and can scan up ahead the roads, and paths and streets and provide hazard information or if it is safe to increase a speed of the car)
generating, by the computer and based on the first image and the second image, (see paragraph 39 where the drone can capture video that is live streamed)
terrain information of the ground surface; and (see paragraph 63, 38 and claim 15)
modifying, by the computer and based the terrain information, at least one driving characteristic of the vehicle”.  (see claim 15-22 where the drone can be detached from the vehicle and the drone vehicle can scan the path and provide a mapping of the streets, paths and hazards and upcoming terrain information and where the vehicle can receive information from the drone that it is safe to increase a speed or alternatively there is a hazard ahead);

    PNG
    media_image4.png
    980
    1026
    media_image4.png
    Greyscale
Claims 1 and 8 and 15 are amended to recite and Stanek is silent but Johannes teaches  “…generating, by the computer located in the vehicle, an augmented reality image (See paragraph 66 and 79-82) that combines 
a contour of a part of the vehicle and (see FIG. 4b where the camera can capture the vehicle and contours and the virtual reality images as different layers 418, 420-422)
a rendering of a terrain area below the vehicle. (see FIG. 15a to 15b where the terrain, car, and background all can be captured and placed in to the virtual reality image and see FIG. 3 where the drone camera, smartphone or any camera can capture different views and provide the object of interest and the scenery into an augmented reality image in FIG. 4b showing both the vehicle and terrain and different layers) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of JOHANNES with the disclosure of Stanek since JOHANNES teaches that a drone that is an aerial drone can include a camera for imaging a target from multiple different perspectives.   Each can record its location information and then a fusion operation can be performed and an interactive digital augmented reality of the image and the background and terrain can be provided to the user.  See abstract and claim 1-5.  
The content of the photo is non-functional descriptive material and forms little limitations to the present claims. See MPEP sec. 2111.05.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584 (citing Gulack, 703 F.2d at 1386). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in view of NPL,  Rosnell, T. et al., Point Cloud Generation from Aerial Image Data Acquired by a Quadrocopter Type Micro Unmanned Aerial Vehicle and a Digital Still Camera, Finnish Geodetic Institute, Geodeetinrinne 2, 02430 Masala, Finland, Sensors 2012, 12(1), 453-480; (https://doi.org/10.3390/s120100453)( Published: 4 January 2012) (hereinafter “Rosnell”) and in view of Johannes.
In regard to claim 2, and 16, Stanek is silent but Rosnell teaches “…2. The method of claim 1, wherein processing the first image and the second image for generating the terrain information comprises spatially matching the first image to the second image by identifying at least a first feature that is present in each of the first image and the second image. (see paragraph 455 where a micro drone has a camera 21 to capture images) (See FIG. 8 where the point cloud is determined from the images of the first pass and a second pass to create a rich point cloud with the x, y, z position of all of the features of the topography and page 460-467);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Rosnell with the disclosure of Stanek since Rosnell teaches that a drone that is an aerial drone can include a camera for imaging a target.  Using a pose estimation system the pose of the drone/camera can be compared to a pose estimation. This can ensure that the pose is correct based on a device.   Thus, the drone can record images with a best and most accurate pose estimation. See pages 1-2.  
    PNG
    media_image5.png
    732
    893
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    934
    1003
    media_image6.png
    Greyscale

Claims 2 and 16 are amended to recite and Stanek is silent but Johannes teaches  “…spatially aligning a first topographic representation in the first image to a second topographic representation in the second image (See FIG. 1b where the drone moves along the path 140 to position 144 to take images from all sides of the terrain 150 and vehicle and see FIG. 1c where the images of 2d, and depth are fused and then provides an enhancement 116 and see paragraph 66 and 79-82)  (see FIG. 4b where the camera can capture the vehicle and contours and the virtual reality images as different layers 418, 420-422) (see FIG. 15a to 15b where the terrain, car, and background all can be captured and placed in to the virtual reality image and see FIG. 3 where the drone camera, smartphone or any camera can capture different views and provide the object of interest and the scenery into an augmented reality image in FIG. 4b showing both the vehicle and terrain and different layers) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of JOHANNES with the disclosure of Stanek since JOHANNES teaches that a drone that is an aerial drone can include a camera for imaging a target from multiple different perspectives.   Each can record its location information and then a fusion operation can be performed and an interactive digital augmented reality of the image and the background and terrain can be provided to the user.  See abstract and claim 1-5.  
The content of the photo is non-functional descriptive material and forms little limitations to the present claims. See MPEP sec. 2111.05.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584 (citing Gulack, 703 F.2d at 1386). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87.

Claims 3 and 9 and 10-11 and 17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of U.S. Patent Application Pub. No.: US 2018/0079272 A1 to Aikin that was filed in 3-2018 and in view of Johannes. 
In regard to claim 3 and claim 9-11 and 17, Aikin teaches “…3. The method of claim 1, wherein utilizing the terrain information to modify at least one driving characteristic of the vehicle comprises modifying a functional characteristic of a suspension system of the vehicle”.  (see FIG. 7 where the vehicle control system can receive the road profile information and a condition of the road from the source in block 702 and then adjust the active suspension of the vehicle when the vehicle approaches the location 704-706);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Aikin with the disclosure of Stanek since Aikin teaches that a map can include features of the road, signs and hazards.  The vehicle computer can estimate that a massive pot hole is ahead on the map and this would jostle the driver and occupant and may damage the tire. The vehicle can then adjust a stabilization system to encounter the pot hole and provide improved comfort in advance of contacting the pot hole.  Thus, the vehicle can have improved comfort.  See abstract and p. 29-30 and FIG. 7-8. 

In regard to claim 4, 10, and claim 18 Stanek teaches “…4, The method of claim 1, wherein the ground surface is one of: a part of an off-road area or a part of a paved road. (see paragraph 63);
Claim 12 is cancelled but this is not entered as other claims depend from claim 12.
Claims 5 and 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of Japanese Patent Pub. No.: JP6037600B2 that was filed in 2010 (hereinafter “the ‘600 publication”) and in view of Johannes. 
    PNG
    media_image7.png
    404
    625
    media_image7.png
    Greyscale


In regard to claim 5, and 12-13, the ‘600 publication teaches “… 5. The method of claim 1, further comprising:  displaying the augmented reality image upon a display device in the vehicle.   (see claims 1-19 where the user interface augmented reality device to provide in video glasses control of the uav in the environment to avoid objects) ;
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of ‘600 publication with the disclosure of Stanek since the ‘600 publication teaches that a touch screen device can include a virtual reality map to control the UAV.  The UAV can be controlled in an improved user interface for acceleration of the UAV and a position control.   This can provide an improved user interface.  See abstract and claims 1-14. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of Japanese Patent Pub. No.: JP6037600B2 that was filed in 2010 (hereinafter “the ‘600 publication”) and in further in view of U.S. Patent Application Pub. No.: US 2018/0079272 A1 to Aikin that was filed in 3-2018 and in view of Johannes. 

    PNG
    media_image8.png
    684
    916
    media_image8.png
    Greyscale

Aikin teaches “…6. The method of claim 5, wherein generating the augmented reality image comprises: determining, by the computer located in the vehicle, a disposition of one or more components of the vehicle. (see FIG. 5b where there is a massive pot hole being displayed; and in paragraph 56 the suspension needs to be adjusted to avoid the occupant from moving greatly in the vehicle) It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Aikin with the disclosure of Stanek since Aikin teaches that a map can include features of the road, signs and hazards.  The vehicle computer can estimate that a massive pot hole is ahead on the map and this would jostle the driver and occupant and may damage the tire. The vehicle can then adjust a stabilization system to encounter the pot hole and provide improved comfort in advance of contacting the pot hole.  Thus, the vehicle can have improved comfort.  See abstract and p. 29-30 and FIG. 7-8. 

    PNG
    media_image9.png
    735
    803
    media_image9.png
    Greyscale

Claims 7 and 14 and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of Japanese Patent Pub. No.: JP6037600B2 that was filed in 2010 (hereinafter “the ‘600 publication”) and in further in view of U.S. Patent Application Pub. No.: US 2018/0079272 A1 to Aikin that was filed in 3-2018 and in further in view of U.S. Patent No.: US 11210537 B2 to Koivisto et al. that was assigned to NVIDIA and filed on 2-18-18 and in view of Johannes. 
In regard to claim 7 and 14 and 19, the primary reference is silent but Koivisto et al. teaches “…7. The method of claim 6, wherein the disposition of one or more components of the vehicle includes an angular orientation of a chassis of the vehicle with respect to the ground surface, and an angle of a wheel of the vehicle with respect to the chassis of the vehicle. (see FIG. 8a and 8b where the vehicle chassis relative to the ground is shown with the angles from 0 to 180 degrees and in FIG. 15c where the wheel angle is provided );
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Koivisto with the disclosure of Stanek since Koivisto teaches that an autonomous vehicle can include an angle of the wheel and an angle of the chassis of the vehicle. These can be recorded with other inputs for a CNN neural network for an improved vehicle control based on machine learning.   A confidence score, computed by the machine learning model(s) based at least in part on the inputs, may be received, where the confidence score may be representative of a probability that the cluster corresponds to an object depicted at least partially in the field of view. Further examples provide approaches for determining ground truth data for training object detectors, such as for determining coverage values for ground truth objects using associated shapes, and for determining soft coverage values for ground truth objects. Thus, the vehicle can have improved safety in a passive manner.  See abstract. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of Japanese Patent Pub. No.: JP6037600B2 that was filed in 2010 (hereinafter “the ‘600 publication”) and in further in view of U.S. Patent No.: US8994558B2 to Kim that was filed in 2012 and in view of Johannes. 
Kim teaches “…13. The method of claim 12, further comprising:
displaying the augmented reality image upon a display device in the vehicle”. (see abstract and element 12) 

    PNG
    media_image10.png
    482
    730
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    423
    645
    media_image11.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KIM with the disclosure of Stanek since KIM teaches that an autonomous vehicle can record its own position and then the position of objects in a front using an augmented reality device.  This can provide an angle of the chassis as shown and icons that can include a proper spacing from the icons that are affixed to the objects. This can provide enhanced situational awareness (the relative chassis position of the icon on the motorbike relative to the instant vehicle and the steering wheel angle) to avoid collisions.  Thus, the vehicle can have improved safety by adding virtual object information to the view in block 14.  See col. 8, lines 1-42 and claims 1-8 of Kim.

Claim 20 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20160016663A1 to Stanek et al. that was filed in 2014 and published in 1-21-16 and in further in view of Japanese Patent Pub. No.: JP6037600B2 that was filed in 2010 (hereinafter “the ‘600 publication”) and in further in view of U.S. Patent Application Pub. No.: US 2018/0079272 A1 to Aikin that was filed in 3-2018 and in further in view of U.S. Patent No.: US 11210537 B2 to Koivisto et al. that was assigned to NVIDIA and filed on 2-18-18 and in view of Kim and in view of Johannes. 
   Kim teaches “…20. The vehicle of claim 19, wherein the at least one processor is further configured to access the at least one memory and execute additional computer-executable instructions to at least:
determine at least one of an angular orientation of a chassis of the vehicle with respect to ground or an angle of a wheel of the vehicle with respect to the chassis of the vehicle for generating the augmented reality image”.  (see Figure 7 where the angle of the chassis of the two vehicles is shown and a view of the instant vehicle is also shown)
See motivation statement above for claim 13.


    PNG
    media_image4.png
    980
    1026
    media_image4.png
    Greyscale
Claim 21 recites and  Stanek is silent but Johannes teaches  “…21. (New) The method of claim 1, wherein the contour of the part of the vehicle is scaled to match a dimension of one or more objects present in the first image. (See paragraph 73, 114-117 and 66 and 79-82)  (see FIG. 4b where the camera can capture the vehicle and contours and the virtual reality images as different layers 418, 420-422)
 . (see FIG. 15a to 15b where the terrain, car, and background all can be captured and placed in to the virtual reality image and see FIG. 3 where the drone camera, smartphone or any camera can capture different views and provide the object of interest and the scenery into an augmented reality image in FIG. 4b showing both the vehicle and terrain and different layers) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of JOHANNES with the disclosure of Stanek since JOHANNES teaches that a drone that is an aerial drone can include a camera for imaging a target from multiple different perspectives.   Each can record its location information and then a fusion operation can be performed and an interactive digital augmented reality of the image and the background and terrain can be provided to the user.  See abstract and claim 1-5.  
The content of the photo is non-functional descriptive material and forms little limitations to the present claims. See MPEP sec. 2111.05.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584 (citing Gulack, 703 F.2d at 1386). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668                                                                                                                                                                                                         vehi